DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 25 AUGUST 2022 has been considered.  Claims 1 and 5 have been amended to correct minor informalities.  Current pending claims are Claims 1, 5-7, 9-13, 15, 16 and 18-20 and are considered on the merits below. 
EXAMINER’S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 25 AUGUST 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,247,206 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see REMARKS, filed 25 AUGUST 2022, with respect to the claim objections and the art rejections have been fully considered and are persuasive.  The claim objections and the art rejections has been withdrawn. 
In the REMARKS filed on 25 AUGUST 2022, Applicant has asserted that the applied reference to EPPSTEIN, which the Examiner has used remedy the deficiency of the PARANJAPE reference to teach the ‘wherein an angle between each of the multiple vertical microchannels and a corresponding horizontal microchannel is less than 90 degrees’ language is not taught or suggested in the reference.  
Applicant has asserted that the angle identified by the Examiner is incorrect and angle between the v-shaped channel 66 and the shallower v-groove 70  (in Figure 3; EPPSTEIN) has an angle of more than 90 as seen in annotated Figure 2 by Applicant.  This assertion is found persuasive. 
The Examiner has updated the search and upon further consideration, the microfluidic device, “ wherein an angle between each of the multiple vertical microchannels and a corresponding horizontal microchannel is less than 90 degrees” is not found or suggested in the prior art to PARANJAPE or EPPSTEIN.  The Examiner is unable to provide a rejection which teaches the claimed invention. 
Claims 1, 5-7, 9-13, 15, 16 and 18-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797